Citation Nr: 0307215	
Decision Date: 04/15/03    Archive Date: 04/24/03	

DOCKET NO.  98-01 936	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than October 26, 
1995 for an award of special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(r)(2) (2002).  


REPRESENTATION

Appellant represented by:	Robert E. Roth, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a September 1999 Order of the United States Court 
of Appeals for Veterans Claims (Court).  In its Order, the 
Court vacated a September 1998 decision of the Board denying 
entitlement to an effective date earlier than October 26, 
1995 for an award of special monthly compensation pursuant to 
the provisions of 38 U.S.C.A. § 1114(r)(2), and remanded the 
case to the Board for further development.  

In June 2000, the Board remanded the case to the Regional 
Office (RO) in order that the aforementioned development 
might be accomplished.  The case is before the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veteran's reopened claim for an increased level of 
special monthly compensation was received in August 1993.  

2.  An October 26, 1995 letter is the first evidence received 
which established that a higher level of care was provided 
the veteran on a daily basis, and under the supervision of 
licensed health care professionals.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 26, 
1995 for an award of special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(r)(2) have not been met.  
38 U.S.C.A. §§ `1114(r)(2), 1155, 5107, 5110, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.350, 3.352, 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

A review of the record reflects that the VA has met its duty 
to assist the veteran in the development of all facts 
pertinent to his claim.  To that end, in correspondence of 
May 2001, the veteran was informed of the VCAA's obligations 
under the new Act, and given the opportunity to provide 
information necessary to obtain any evidence which had not 
already been obtained.  Because no additional evidence has 
been identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the part 
of the VA to further notify the veteran what evidence would 
be secured by the VA, and what evidence would be secured by 
the veteran, is harmless.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Accordingly, the Board is of the 
opinion that no further duty to assist the veteran exists in 
this case.  

Factual Background

Pertinent evidence of record reveals that the veteran has 
been receiving additional special monthly compensation at a 
rate provided by 38 U.S.C.A. § 1114(r)(1) since July 28, 
1987.  In a March 1988 rating decision, the RO denied 
increased special monthly compensation based on the need for 
a higher level of skilled care.  In May 1988, the RO received 
a letter from a licensed practical nurse indicating that she 
assisted the veteran in his activities of daily living, and 
gave him massages three to four times per week.  In an 
August 1988 rating decision, the RO denied increased special 
monthly compensation based on this information, and advised 
the veteran of their decision the same month.  The veteran 
did not appeal that rating decision.  

In June 1990, the veteran again raised the issue of 
entitlement to a higher rate of special monthly compensation.  
In correspondence of September 1990, the RO advised the 
veteran that he should submit a statement from a licensed 
health care professional who was either providing daily 
skilled care, or supervising such daily care.  An 
October 1990 statement in support of claim from the veteran 
indicated that he was hospitalized at that time at a 
Department of Veterans Affairs (VA) facility, and would 
supply the required evidence following his discharge.  
However, the veteran requested that his appeal be continued, 
with the result that, in November 1990, the RO once again 
denied his claim.  

A VA record of hospitalization covering the period from 
August 1990 to February 1991 reveals that the veteran was 
hospitalized in August 1990 for rehabilitation of symptoms 
associated with his multiple sclerosis.  

In correspondence of April 1991, the RO requested that the 
veteran submit evidence regarding any licensed health care 
professionals providing or supervising his daily skilled 
health care.  A Report of Contact with the veteran's 
representative dated that same month revealed that the 
veteran was not receiving any professional care or supervised 
medical care in his home at the time.  Later that month, a 
joint statement was submitted from the veteran's private 
treating physician and his mother.  The veteran's physician 
indicated that the veteran required total care with his daily 
living activities, including cooking, cleaning, dressing, 
ambulation, and travel.  The veteran's mother commented that 
she, as well as her husband and the veteran's son, provided 
the veteran's care.  In a December 1991 decision, the RO 
again denied the veteran's claim.  

In April 1992, the veteran once again sought increased 
special monthly compensation.  In June 1992, the RO advised 
the veteran that he should submit evidence regarding the 
licensed health care professional who either provided or 
supervised his daily skilled health care.  The veteran did 
not respond to this request for information.  

At the time of a period of VA hospitalization during the 
months of March and April 1993, the veteran's representative 
inquired regarding the veteran's claim for an increased 
evaluation for special monthly compensation.  

At the time of a November 1993 VA compensation examination, 
it was noted that the veteran was mostly wheelchair bound and 
incontinent, that he was totally dependent for most of his 
daily living activities, and that he regularly took his 
medications.  VA discharge summaries reveal that the veteran 
was hospitalized from February to March  1994, from July to 
September 1994, and from November 1994 to April 1995 for 
treatment of multiple sclerosis.  

In a decision in May 1995, the RO again denied the veteran's 
claim for an increased evaluation for special monthly 
compensation.  The veteran voiced his disagreement with that 
denial of benefits, with the result that, in July 1995, a 
Statement of the Case was issued.  

An August 1995 letter from Preferred Home Health Care is to 
the effect that the veteran was being given injections by 
registered nurses every other day, and that those nurses 
changed dressings for a coccyx ulcer every four days.  In 
addition, in a letter of August 1995, the veteran's private 
physician, Vathiar Tazudeen, M.D., indicated that the veteran 
was receiving injections every other day from registered 
nurses.  

A Supplemental Statement of the Case was issued in September 
1995.  

In a letter dated October 26, 1995 from Preferred Home Health 
Care, a registered nurse indicated that the veteran was 
receiving daily injections from registered nurses.  She 
further indicated that he had been receiving those injections 
since May 1994, but had only been her company's client since 
April 1995.  Also noted was that the veteran was being 
provided two certified home health aides who were supervised 
by registered nurses, and that a registered nurse was 
available to the veteran 24 hours a day on an on-call basis.  

In a decision of March 1996, the RO granted special monthly 
compensation on the basis of the need for a higher level of 
skilled care, effective from October 26, 1995.  

In a June 1996 note from Dr. Tazudeen, it was stated that the 
veteran had needed special total "R2" care since 1988 due to 
his multiple sclerosis.  In subsequent notes received in 
September 1997, Dr. Tazudeen indicated that he had treated 
the veteran since 1983, and that the veteran had become 
wheelchair bound in 1983 or 1984, requiring total assistance 
with his daily living activities since that time.  He opined  
that the veteran's condition was gradually getting worse.  

In correspondence of June 2000, the RO requested that the 
veteran provide them with complete dates, names, and 
addresses of all medical personnel and/or facilities 
(including Lincoln Land Home Health Care) where he had 
received treatment for his medical condition since 
August 1992, and who might possess additional records 
pertinent to his claim.  He was also requested to provide the 
RO with the names of any VA facilities where he had received 
treatment, as well as the dates of that treatment.  

In April 2001, the veteran's attorney submitted various 
private medical records, as well as receipts for nursing 
services provided, and certain VA administrative records.  
Included in those records were private treatment records 
covering the period from July 1991 to September 1995, showing 
treatment during that time for  multiple sclerosis.  During 
the course of private outpatient treatment in mid-July 1992, 
it was noted that the veteran suffered from severe weakness 
and stiffness in both his upper and lower extremities.  The 
veteran's grip was weak, and very stiff and he was 
wheelchair-bound.  Examination revealed the presence of 
hyperactive reflexes in both the upper and lower extremities, 
as well as contractures in both hands, and a marked weakness 
in the upper and lower extremities.  It was noted that the 
veteran was living at home by himself, and that he needed 24 
hour care.  

During the course of private outpatient treatment in late 
April 1994, it was noted that the veteran suffered from a 
severe form of multiple sclerosis, characterized by weakness 
and spasm in his legs.  At the time of evaluation, the 
veteran was in a wheelchair.  The veteran was described as 
exhibiting a lot of weakness and muscle spasms.  Additionally 
noted was that the veteran was unable to use his left hand or 
lower extremity, and was able to use his right hand only a 
little bit.  

In April 2001, there was received a statement describing the 
veteran's payment history, noting that there were no payments 
on file for the veteran for all fee programs for the period 
from January 1 through December 31, 1995.  

Received in April 2001 were copies of checks showing payment 
for nursing services provided at the rate of one visit per 
week for the period from July 1987 to January 1988.  

In correspondence of early May 2001, the RO requested of 
Medicare that they provide copies of medical records forming 
the basis for any grant of Social Security or Medicare 
benefits.  Requested were copies of all records pertaining to 
the veteran, including, but not limited to, payments made on 
behalf of the veteran to any home health care provider.  
Noted at the time was that the veteran had been disabled for 
many years, and had been provided home health care, a portion 
of which had been paid for by Medicare, and a portion of 
which had been paid for by the VA.  

In correspondence of June 2001, Medicare A Program Services 
of the Health Care Finance Administration responded that they 
had no record of claims for the veteran, nor had they 
processed anything for him.  The RO was advised that they 
would need to contact Palmetto Government Benefits, the 
organization which processed home health claims for the State 
of Illinois.  A phone call to that organization revealed that 
their phone had been disconnected.  


Analysis

The veteran in this case seeks an effective date earlier than 
October 26, 1995, for an award of special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(r)(2) 
(2002).  In that regard, and except as otherwise provided, 
the effective date of an award of an increase is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2002).  The effective date 
of increased disability compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date, otherwise, the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2002).  

A veteran is entitled to special monthly compensation, above 
the rate provided by 38 U.S.C.A. § 1114(r)(1) when, in 
addition to the need for regular aid and attendance, he or 
she is in need of a higher level of care.  A higher level of 
care means the need for personal health care services 
provided on a daily basis in the veteran's home by a person 
(1) who is licensed to provide such services; (2) or who 
provides such services under the regular supervision of a 
licensed health care professional.  38 U.S.C.A. § 1114(r)(2) 
(West 2002); 38 C.F.R. § 3.352 (2002).  Personal health care 
services include, but are not limited to, such services as 
physical therapy, administration of injections, placement of 
indwelling catheters, and the changing of sterile dressings, 
or like functions which require professional health care 
training or the regular supervision of a trained health care 
professional to perform.  38 C.F.R. § 3.352(b)(2) (2002).  
The provisions regarding the basic criteria for a higher 
level aid and attendance allowance are to be strictly 
construed.  This higher level allowance is to be granted only 
when the veteran's need is clearly established, and the 
amount of services required by the veteran on a daily basis 
is substantial.  38 C.F.R. § 3.352(b)(5) (2002).  

The veteran in this case argues that he is entitled to an 
effective date earlier than October 26, 1995 for an award of 
special monthly compensation under the provisions of 
38 U.S.C.A. § 1114(r)(2) because he has submitted medical 
evidence justifying a need for a higher level of care since 
July 1987, and has actively pursued his claim since that 
time.  In that regard, while on various previous occasions, 
the veteran has sought an increased special monthly 
compensation evaluation, the evidence of record does not 
indicate that the veteran continuously pursued his claim 
since 1987.  In point of fact, pertinent evidence is to the 
effect that, on several occasions, the veteran abandoned his 
previous claims.  Clearly, based on a review of the entire 
evidence of record, the veteran's August 1993 inquiry 
constitutes his most recent claim for increased special 
monthly compensation under the provisions of 38 U.S.C.A. 
§ 1114(r)(2) (2002).  

Moreover, while the veteran reopened his claim for increased 
special monthly compensation in August 1993, he did not 
submit evidence that he was receiving daily health care from 
licensed professionals until February 1996.  At that time, 
the veteran submitted an October 26, 1995 letter from a home 
nursing service demonstrating a need for the specific 
services in question.  Under such circumstances, entitlement 
to a higher rating arose no earlier than the date of that 
letter.  

The veteran's attorney argues that, given the statement of 
the veteran's private physician (Dr. Tazudeen), it was 
"factually ascertainable" that the veteran met the 
requirements for additional compensation under 38 U.S.C.A. 
§ 1114(r)(2) within the one year period prior to the 
veteran's August 1993 claim.  However, a review of the record 
fails to demonstrate that, within the one year period in 
question, the veteran was provided personal health care 
services on a daily basis in his home by a person licensed to 
provide such services, or by some other person under the 
regular supervision of a licensed health care professional.  
While at the time of the aforementioned October 1995 
correspondence, it was noted that the veteran had been 
receiving injections since May of 1994, and been a client of 
Preferred Home Health Care since April of 1995, there is no 
indication that, prior to October 26, 1995, the veteran was 
provided a level of care sufficient to warrant the assignment 
of benefits under the provisions of 38 U.S.C.A. § 1114(r)(2).  
This remains the case despite repeated attempts by the RO to 
verify the level of services provided the veteran prior to 
October 1995, both by the VA, and in the private sector.  
Under such circumstances, the Board is compelled to conclude 
that the proper effective date for a grant of special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(r)(2) 
is not earlier than October 26, 1995.  


ORDER

An effective date earlier than October 26, 1995 for an award 
of special monthly compensation under the provisions of 
38 U.S.C.A. § 1114(r)(2) is denied.  



                       
____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

